DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 14 is objected to because of the following informalities:  Applicant recites “the anchorage elements” in line 14 while previously reciting “at least one anchorage element”.    The same issue exists with regard to “the end segments (previously recited as “an end segment”) and “anchorage elements” (previously recited as “at least one anchorage element”)” in the last two lines of the claim.  It seems applicant is referencing the same element but an amendment of the limitation in question to mirror the earlier recitation will remove any doubt. Appropriate correction is required..
Claim 15 is objected to because of the following informalities:  Applicant recites “the end fitting” in line 7 while previously reciting “at least one end fitting” and “the anchorage element” in line 11 while previously reciting “at least one anchorage element”.  It seems applicant is referencing the previously recited element but an amendment of the limitation in question to mirror the earlier recitation will remove any doubt.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the armor layer" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitations “each armor element” in lines 8 and 10 and  “the armor elements” in line 13, while previously reciting “at least one tensile armor element” and “a plurality of filiform armor elements”.  It is not clear which of the armor elements (tensile or filiform) these limitations reference.  
Claim 15 recites the limitation "the armor layer" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the end segments" in line 12. It is noted applicant previously recites “end segments” and “each end segment”.  There is insufficient antecedent basis for this limitation in the claim.  Clarification of the limitation could be to amend to “each end segment”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. 2010/0025985A1 to De Aquino et al. (De Aquino) – cited by applicant in the IDS filed 10/22/2020.

With regard to claim 15, De Aquino discloses a flexible pipe (De Aquino, abstract, title) comprising:   
at least one tubular sheath (72, fig. 6, paragraph 0050) delimiting a circulation passage (the circulation passage is considered to be the inside of the hose.  The sheath delimits the passage since the carcass layer 70 is not necessarily fluid tight); 
at least one tensile armor element (92, fig. 6, paragraph 0051) positioned outwardly relative to the tubular sheath (shown in the cross section view of fig. 6), the armor layer (as best understood in light of the 112 rejection above the armor layer is interpreted to require an armor layer, 74, fig. 6, paragraph 0050) comprising a plurality of filiform armor elements (shown in fig. 6, the armor layer 74 includes a plurality of interlocked elements as show in fig. 6); and 
at least one end-fitting (66, fig. 6, paragraph 0050) located at one end of the pipe (shown in fig. 6), the end-fitting including an end arch (86, fig. 6, paragraph 0050) and a cover (88, fig. 6, paragraph 0050), defining a space (90, fig. 6, paragraph 0050) between them for receiving end segments of the armor elements (shown in fig. 6 and described in paragraph 0050), the space being filled with a filler material (paragraph 0052 describing the epoxy resin used to fill the chamber and retain the armor elements within the space when cured), wherein each end segment has at least one anchorage (96, fig. 6, paragraph 0051) protruding transversely (shown in figs. 1 and 6 and described as widener elements), the anchorage element being embedded in the filler material (described in paragraph 0052), the anchorage element having been attached to the end segment by a method according to claim 1 (As disclosed in paragraph 0036 the anchorage element is welded to the armor element.  This limitation is considered a product by process limitation that does not further limit the claimed apparatus absent some disclosure of a distinctive quality imparted to the claimed structure.  See MPEP section 2113.  It should be noted that applicant discloses the claimed method as being advantageous to expedite manufacture of the claimed hose and not necessarily the creation of a distinctive weld – see applicant’s specification page 2, lines 20-21).  

Allowable Subject Matter
Claims 1-13 and 16-18 are allowed.
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest a method comprising all of the claimed steps set forth in claim 1, particularly the combination of both the forging and welding steps.  Claims 2-14 and 16-18 are dependent from claim 1 and are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Those references cited in the PTO 892 not referenced above disclose similar flexible hoses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216.  The examiner can normally be reached on M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID R DEAL/Examiner, Art Unit 3753